401 F.2d 774
Alvin C. WHITE, Appellant,v.CENTRAL GULF STEAMSHIP COMPANY, Appellee.
No. 24054.
United States Court of Appeals Fifth Circuit.
October 24, 1968.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.
George J. Garzotto, New Orleans, La., for appellant.
L. Howard McCurdy, Jr., New Orleans, La., for appellee.
Before DYER and SIMPSON, Circuit Judges, and CABOT, District Judge.
PER CURIAM:


1
A careful consideration of the record convinces us that the Trial Judge was correct in entering judgment for the appellee.


2
Affirmed.